Name: Commission Regulation (EEC) No 3670/90 of 18 December 1990 amending Regulation (EEC) No 2086/90 on the sale for delivery in the French overseas departments of cereals held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 I No L 356/26 Official Journal of the European Communities 19. 12. 90 COMMISSION REGULATION (EEC) No 3670/90 of 18 December 1990 amending Regulation (EEC) No 2086/90 on the sale for delivery in the French overseas departments of cereals held by the French intervention agency rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2) and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 2086/90 (3) opened a tendering procedure for the sale for delivery in the French overseas departments of cereals held by the French intervention agency ; Whereas it is necessary to defer the final partial invitation to tender provided for by Regulation (EEC) No 2086/90 ; whereas in order to meet specific local requirements the total volume to be sold by tender by the French interven ­ tion agency should be raised to 115 000 tonnes ; Whereas this increase necessitates adjustments in destina ­ tions and time limits ; whereas the Annex to Regulation (EEC) No 2086/90 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2086/90 is replaced by the following : Article 1 The French intervention agency is authorized to sell by tender on the Community market 1 1 5 000 tonnes of cereals to be delivered to the destinations and within the time limits specified in the Annex.' Article 2 Article 2 ( 1 ) of Regulation (EEC) No 2086/90 is replaced by the following : ' l.The invitation to tender shall be open from 1 August 1990 to 30 April 1991 .' Article 3 The Annex to Regulation (EEC) No 2086/90 is replaced by the Annex to this Regulation . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5. 1990, p. 1 . h OJ No L 190, 21 . 7. 1990, p. 33 . 19. 12. 90 Official Journal of the European Communities No L 356/27 ANNEX Guadeloupe Martinique French Guiana RÃ ©union Cereais Quantity (tonnes)  Common wheat 50 000 5 000 1 000 15 000  Maize 10 000 12 000 2 000 20 000 Latest delivery date : 31 May 1991 .